Exhibit 10.01

 

SEVENTH AMENDMENT LOAN AGREEMENT

 

THIS SEVENTH AMENDMENT TO LOAN AGREEMENT (this "Amendment") is made and entered
into as of February 15, 2018 (the "Effective Date"), by and between EDUCATIONAL
DEVELOPMENT CORPORATION, a Delaware corporation ("Borrower"), and MIDFIRST Bank,
a federally charted savings association ("Lender").

 

Background Recitals

 

A.                 Borrower and Lender are parties to that certain Loan
Agreement dated as of December 1, 2015, as amended by that certain First
Amendment to Loan Agreement dated as of March 10, 2016, as amended by that
certain Second Amendment to Loan Agreement dated as of June 15, 2016, as further
amended by that certain Third Amendment to Loan Agreement dated as of June 28,
2016, as further amended by that certain Fourth Amendment to Loan Agreement
dated as of February 7, 2017, as further amended by that certain Fifth Amendment
to Loan Agreement dated as of June 15, 2017, and as further amended by that
certain Sixth Amendment to Loan Agreement dated as of September 1, 2017 (as
amended, the "Loan Agreement"). Unless the context otherwise requires,
capitalized terms used in this Amendment and not otherwise defined herein have
the respective meanings assigned to them in the Loan Agreement.

 

B.                  Borrower has requested that Lender (i) remove the Minimum
Tangible Net Worth covenant, (ii) modify the limitation on dividends, and (iii)
reduce the maximum Adjusted Funded Debt to EBITDA Ratio from 3.25:1.00 to
3.00:1.00, and Lender has agreed to such requests, but only upon the terms and
conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties agree as
follows:

 

1.                   REMOVAL OF MINIMUM TANGIBLE NET WORTH COVENANT.

 

1.1.             Deleted Definitions. Effective as of the Effective Date, the
definitions of "Minimum Tangible Net Worth" and "TNW Test Default" are hereby
deleted from the Loan Agreement.

 

1.2.             Deleted Event of Default. Section 5.1(i) of the Loan Agreement
is amended in its entirety to read as follows:

 

(i)[Intentionally omitted.]

 

2.                   DIVIDENDS. Section 4.1(v) of the Loan Agreement is hereby
amended in its entirety to read as follows:

 

(v)       Limitation on Dividends and Stock Buybacks. Borrower shall not
declare, make or pay any dividend or distribution, or set apart any sum or any
of its assets for the payment of any dividend of distribution, if (i) a Default
or Event of Default exists, (ii) such action would be reasonably expected to
result in a Default or Event of Default, or (iii) such dividend or distribution
would exceed (1) 50% of Borrower's net profit (if positive) beginning with the
fiscal year ending February 28, 2018, and each subsequent fiscal year, or (2)
Borrower's quarterly net income for the fiscal quarter for which it is declared.

 

3.                   Adjusted Funded Debt to EBITDA Ratio. The following
definition appearing in Exhibit A of the Loan Agreement is hereby amended in its
entirety to read as follows:

 



 

 

"AFD Test Default" means that, as of the last day of any calendar month, the
Adjusted Funded Debt to EBITDA Ratio is greater than 3.00:1.00.

 

4.                   REPLACEMENT COMPLIANCE CERTIFICATE. The form of Compliance
Certificate set forth in Exhibit C of Loan Agreement is hereby replaced with
Exhibit C-1 attached to this Amendment.

 

5.                   CONDITIONS TO EFFECTIVENESS. This Amendment will be
effective as of the Effective Date, but subject to satisfaction of each of the
following conditions precedent:

 

5.1.             Execution of Amendment. This Amendment shall have been executed
by the applicable parties and delivered to Lender, each in form and substance
satisfactory to Lender.

 

5.2.             Legal Matters. All legal matters incident to this Amendment
shall be satisfactory to Lender and its counsel.

 

6.                   REPRESENTATIONS AND WARRANTIES.

 

6.1.             Reaffirmation. Borrower confirms that all representations and
warranties made by it in the Loan Agreement and the other Loan Documents are,
and as of the Effective Date will be, true and correct in all material respects,
and all of such representations and warranties are hereby remade and restated as
of the Effective Date and shall survive the execution and delivery of this
Amendment.

 

6.2.             Additional Representations and Warranties.

 

6.2.1.        Power; Transactional Authority; Enforceability. Borrower has the
requisite power and authority to execute, deliver and carry out the terms and
provisions of this Amendment, and has taken all necessary action to authorize
its execution, delivery and performance of this Amendment. Borrower has duly
executed and delivered this Amendment. This Amendment constitutes Borrower's
legal, valid and binding obligations, enforceable in accordance with the terms
of the Loan Documents, as amended by this Amendment, subject to (i) the effect
of any Applicable Bankruptcy Law, or (ii) general principles of equity.

 

6.2.2.        No Violation; No Consent. Borrower's execution, delivery and
performance of this Amendment, and compliance with the terms and provisions of
the Loan Documents, as amended by this Amendment, will not (i) contravene any
Applicable Law, (ii) conflict or be inconsistent with or result in any breach of
any term, covenant, condition or provision of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any lien upon any of the Property or Borrower's other assets pursuant to the
terms of any indenture, mortgage, deed of trust, agreement or other instrument
to which Borrower is a party or by which Borrower or any of the Property or
Borrower's other assets is bound or may be subject, or (iii) violate any term of
Borrower's certificate of incorporation or other documents and agreements
governing Borrower's existence, management or operation. Borrower is not
required to obtain the consent of any other party, including any Governmental
Authority, in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents, as amended by this Amendment.

 

6.2.3.        Financial Matters. Each Borrower Party financial statement
previously delivered to Lender was prepared in accordance with GAAP and
completely, correctly and fairly present the financial condition and the results
of operations of each Borrower Party on the date and for the period covered by
the financial statements. All other reports, statements and other data that any
Borrower Party furnished to Lender in connection with the Loan are true and
correct in all material respects and do not omit any fact or circumstance
necessary to ensure that the statements are not misleading. Each Borrower Party
(i) is solvent, (ii) is not bankrupt, and (iii) has no outstanding liens, suits,
garnishments, bankruptcies or court actions which may render such Borrower Party
insolvent or bankrupt. Since the date of the last financial statements each
Borrower Party delivered to Lender, no event, act, condition or liability has
occurred or exists, which has had, or may reasonably be expected to have, a
material adverse effect upon (A) such Borrower Party's business, condition
(financial or otherwise) or operations, or (B) such Borrower Party's ability to
perform or satisfy, or Lender's ability to enforce, any of the Indebtedness.

 



 2 

 

6.2.4.        Litigation. There are no suits or proceedings (including
condemnation) pending or (to Borrower's knowledge, after reasonable inquiry)
threatened against or affecting any Borrower Party or the Property or involving
the validity, enforceability or priority of any of the Loan Documents. Borrower
has not received notice from any Governmental Authority alleging that any
Borrower Party or the Property is violating any Applicable Law.

 

6.2.5.        No Default. No Event of Default currently exists or would exist
after giving effect to the transactions contemplated by this Amendment.

 

7.                   MISCELLANEOUS.

 

7.1.             Effect of Amendment. The terms of this Amendment shall be
incorporated into and form a part of the Loan Agreement. Except as expressly
amended, modified and supplemented by this Amendment, the Loan Agreement shall
continue in full force and effect in accordance with its original stated terms,
all of which are hereby reaffirmed in every respect as of the Effective Date. In
the event of any irreconcilable inconsistency between the terms of this
Amendment and the terms of the Loan Agreement, the terms of this Amendment shall
control and govern, and the agreements shall be interpreted so as to carry out
and give full effect to the intent of this Amendment. All references to the Loan
Agreement appearing in any of the Loan Documents shall hereafter be deemed
references to the Loan Agreement as amended, modified and supplemented by this
Amendment.

 

7.2.             No Course of Dealing; Past Acceptance. This Amendment shall not
establish a course of dealing or be construed or relied upon as evidence of any
willingness on Lender's part to grant any future consent or amendment, should
any be requested. Lender acknowledges that Lender and its agents in the past may
have accepted, without exercising the remedies to which Lender was entitled,
payments and performance by Borrower that constituted Events of Default under
the Loan Documents. Borrower acknowledges that no such acceptance or grace
granted by Lender or its agents in the past, or Lender's agreement to the
modifications evidenced hereby, has in any manner diminished Lender's right in
the future to insist that Borrower Parties strictly comply with the terms of the
Loan Documents, as modified by the terms of this Amendment. Furthermore,
Borrower specifically acknowledges that any future grace or forgiveness of any
Events of Default shall not constitute a waiver or diminishment of any right of
Lender with respect to any future Event of Default, whether or not similar to
any Event of Default with respect to which Lender has in the past chosen, or may
in the future choose, not to exercise all of the rights and remedies granted to
it under the Loan Documents.

 

7.3.             Release. Borrower hereby releases, remises, acquits and forever
discharges Lender and any co-lender or loan participant, together with their
respective employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing the "Released Parties"), from any and all
actions and causes of action, judgments, executions, suits, liens, debts,
claims, counterclaims, defenses, demands, liabilities, obligations, damages and
expenses of any and every character (collectively, "Claims"), known or unknown,
direct or indirect, at law or in equity, of whatsoever kind or nature, whether
heretofore or hereafter accruing, for or because of any matter or things done,
omitted or suffered to be done by any of the Released Parties prior to and
including the Effective Date, and in any way directly or indirectly arising out
of or in any way connected to this Amendment or the other Loan Documents, or any
of the transactions associated therewith, or the Property, including
specifically but not limited to claims of usury, lack of consideration,
fraudulent transfer and lender liability, that it now has or may hereafter have
against any Released Party, and hereby agrees to indemnify and hold harmless
Lender and each other Released Party for all Claims that any Person may bring
against any such Released Party that arise under or in connection with the Loan
Agreement based on facts existing on or before the Effective Date. THE FOREGOING
RELEASE INCLUDES ACTIONS AND CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS,
DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, DAMAGES AND EXPENSES ARISING
AS A RESULT OF THE NEGLIGENCE OR STRICT LIABILITY OF ONE OR MORE OF THE RELEASED
PARTIES.

 

7.4.             Ratification and Affirmation. Borrower hereby acknowledges the
terms of this Amendment and ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect.

 



 3 

 

7.5.             No Modification. This Amendment along with the Loan Documents
supersedes and merges all prior and contemporaneous promises and agreements. No
modification of this Amendment or any other Loan Document, or any waiver of
rights under any of the foregoing, shall be effective unless made by
supplemental agreement, in writing, executed by the Parties. The Parties further
agree that the Loan Agreement, as amended by this Amendment, may not in any way
be explained or supplemented by a prior, existing or future course of dealings
between the Parties or by any prior, existing, or future performance between the
Parties pursuant to this Amendment, the Loan Agreement or otherwise.

 

7.6.             Headings. The headings of the sections and subsections of this
Amendment are for convenience of reference only and will not affect the scope or
meaning of the sections of this Amendment.

 

7.7.             Applicable Law. This Amendment and the rights and obligations
of Borrower and Lender are in all respects governed by, and construed and
enforced in accordance with the Governing Law (without giving effect to its
principles of conflicts of law), except for those terms of the Security
Instruments pertaining to the creation, perfections, validity, priority or
foreclosure of the liens or security interests on the Property located within
the State, which terms will be governed by, and construed and enforced in
accordance with the laws of the State (without giving effect to its principles
of conflicts of law).

 

7.8.             Counterparts; Miscellaneous. This Amendment may be executed in
any number of counterparts with the same effect as if all signers executed the
same instrument. All counterparts of this Amendment must be construed together
and will constitute one instrument. This Amendment is a Loan Document. Time is
of the essence with respect to this Amendment. The Parties acknowledge and
confirm that each of their respective attorneys has participated or has had the
opportunity to participate jointly in the review and revision of this Amendment
and that it has not been written solely by counsel for one party. The Parties
therefore stipulate and agree that the rule of construction to the effect that
any ambiguities are to or may be resolved against the drafting Party will not
favor either Party against the other. The terms and provisions of this Amendment
are binding upon and inure to the benefit of the Parties and their successors
and assigns.

 

7.9.             Reimbursement of Expenses. Borrower agrees to pay or reimburse
Lender for all reasonable out-of-pocket expenses, including Attorneys' Fees,
incurred by Lender in connection with the negotiation, preparation, execution
and delivery of this Amendment and the consummation of the transactions
contemplated hereby.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 



 4 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
effective as of the Effective Date.

 

 

Borrower:  EDUCATIONAL DEVELOPMENT CORPORATION,    a Delaware corporation     
        By: ________________________    Name: Randall W. White    Title:
Chairman, President and CEO

 

 

 

 

 



Borrower's Signature Page

to

Seventh amendment to Loan Agreement



 

 

Lender:  MIDFIRST BANK, a federally chartered savings association             
By: ________________________    Name: Marc Short    Title: Senior Vice President

 

 

 

 

 

 

 





Lender's Signature Page

to

Seventh amendment to Loan Agreement



 

 

EXHIBIT C-1

 

COMPLIANCE CERTIFICATE

 

On December 1, 2015, EDUCATIONAL DEVELOPMENT CORPORATION, a Delaware corporation
("Borrower"), and MIDFIRST Bank ("Lender") entered into a Loan Agreement (as,
from time to time, amended, modified or restated, the "Agreement"). Borrower
delivers this certificate (this "Certificate") to Lender in order to comply with
the terms of the Agreement. Capitalized terms used, but not defined, in this
Certificate have the meanings specified in the Agreement.

 

Borrower certifies to Lender that as of the Effective Date (as defined below):

 

(1)                No Event of Default exists;

 

(2)                No event exists which after the passage of time or the
delivery of notice will become an Event of Default;

 

(3)                The natural person executing this Certificate on Borrower's
behalf (a) holds the title or position with Borrower required under the
Agreement to execute this Certificate, (b) has been duly authorized to execute
this Certificate on Borrower's behalf, and (c) has the capacity to duly execute,
and make the certifications in, this Certificate; and

 

(4)                Borrower's calculations of the Debt Coverage Ratio as of the
Monthly Calculation Date (as defined below) are set forth on Schedule 1 to this
Certificate.

 

(5)                Borrower's calculations of the Adjusted Funded Debt to EBITDA
Ratio as of the Monthly Calculation Date are set forth on Schedule 2 to this
Certificate.

 

(6)                Borrower's calculations of the monthly commitment fee for the
month ending on the Monthly Calculation Date are set forth on Schedule 3 to this
Certificate.

 

BORROWER:

 

EDUCATIONAL DEVELOPMENT CORPORATION

 

By: ______________________________

 

Name: ____________________________

 

Title: _____________________________

 

______________________________



Date Borrower executed this Certificate

(the "Effective Date")

 

 

______________________________

Last day of most recently completed

calendar month for monthly calculations

(the "Monthly Calculation Date")

 

 

______________________________

Last day of most recently completed fiscal

quarter for quarterly calculations

(the "Quarterly Calculation Date")

 

 



Exhibit C-1

to

Seventh Amendment to Loan Agreement



 

 

Schedule 1

to

Compliance Certificate

 

This Schedule 1 to Compliance Certificate is delivered as of the date reflected
on the accompanying Compliance Certificate and is executed and delivered by
Educational Development Corporation, a Delaware corporation ("Borrower"), to
MidFirst Bank ("Lender") pursuant to and in accordance with the provisions of
that certain Loan Agreement dated as of December 1, 2015 (as amended and in
effect from time to time, the "Agreement") between Borrower and Lender.

 

Compliance with Debt Coverage Ratio

 

A. Numerator:         Net Income  $ _____________________________      plus
Interest Expense  + $ _____________________________      plus Depreciation and
Amortization Expense  + $ _____________________________      less Dividends  - $
_____________________________            $ _____________________________ B.
Denominator:         Current maturities of long term indebtedness  $
_____________________________      plus Interest Expense  + $
_____________________________      plus capital leases  + $
_____________________________      Debt Coverage Ratio (A ÷ B)  ____________:1

 



Schedule 1

to

Exhibit C-1

to

Seventh Amendment to Loan Agreement



 

 

Schedule 2

to

Compliance Certificate

 

This Schedule 2 to Compliance Certificate is delivered as of the date reflected
on the accompanying Compliance Certificate and is executed and delivered by
Educational Development Corporation, a Delaware corporation ("Borrower"), to
MidFirst Bank ("Lender") pursuant to and in accordance with the provisions of
that certain Loan Agreement dated as of December 1, 2015 (as amended and in
effect from time to time, the "Agreement") between Borrower and Lender.

 

Adjusted Funded Debt to EBITDA Ratio

 

A. Numerator:         Funded Debt  $ _____________________________      minus
Principal Term Amount    (Lender's Note #1108135-100 and    Note #1108135-102) 
- $ _____________________________      Subtotal of A:  $
_____________________________      B. Denominator:         Net Income  $
_____________________________      plus Interest Expense  + $
_____________________________      plus Depreciation and Amortization Expense  +
$ _____________________________      plus Income Tax Expense  + $
_____________________________      EBITDA  $ _____________________________     
minus lease payments under Hilti Lease  - $ _____________________________     
Subtotal of B:  $ _____________________________      Adjusted Funded Debt to
EBITDA Ratio (A ÷ B)  ____________:1

 



Schedule 2

to

Exhibit C-1

to

Seventh Amendment to Loan Agreement



 

 

Schedule 3

to

Compliance Certificate

 

This Schedule 3 to Compliance Certificate is delivered as of the date reflected
on the accompanying Compliance Certificate and is executed and delivered by
Educational Development Corporation, a Delaware corporation ("Borrower"), to
MidFirst Bank ("Lender") pursuant to and in accordance with the provisions of
that certain Loan Agreement dated as of December 1, 2015 (as amended and in
effect from time to time, the "Agreement") between Borrower and Lender.

 

Monthly Commitment Fee

 

A. Total Revolving Outstandings         Outstanding amount of all advances under
Revolving Loans  $ _____________________________      plus Aggregate Outstanding
amount of all Letters of Credit  + $ _____________________________     
Subtotal  $ _____________________________      B. Accounts Payable  $
_____________________________      Total Revolving Outstandings minus Accounts
Payable (A-B)  $ _____________________________

 

 



Schedule 3

to

Exhibit C-1

to

Seventh Amendment to Loan Agreement



 

